     Case 1:19-cv-00743-KAM-RER Document 10 Filed 03/22/19 Page 1 of 4 PageID #: 35
                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF NEW YORK

                                                                    Docket Number: 19-cv-00743 (KAM) (RER)
Abdur Rashid,
                              Plaintiff,
                  V.


Abdulla Sweets and Restaurant, Inc.,
Sultan Ahmed, and Rahana Y Moni.


                              Defendants.


                        ORDER IN FLSA CASE REQUIRING DISCOVERY
             AND SETTING INITIAL PRETRIAL DISCOVERY AND MEDIATION SCHEDULE

           The Federal Rules of Civil Procedure require a pretrial schedule tailored to the circumstances of

each case. Fed. R. Civ. P. 16, 1. The following order implements that requirement for cases based on

the Fair Labor Standards Act (FLSA).

           The Rule 26(a)(1) provisions on initial disclosures are waived in this case. Instead, the parties

must utilize the following discovery protocol and comply with the following deadlines and

requirements:

           1.          Prior to May 6, 2019, the parties must serve on each other (but not file) the following:

       Plaintiff 1
                           1. The documents in the Plaintiff’s possession, custody, or control that pertain to
                              the unpaid wages claimed in the Complaint.

                           2. A written submission that includes: (a) a description of the period of time
                              Plaintiff worked for Defendant; (b) Plaintiff’s job title, description of job duties,
                              and name of immediate supervisor; (c) an accounting of Plaintiff’s claim
                              including dates, regular hours worked, over-time hours worked, pay received
                              versus pay claimed, and tips or other compensation; (d) whether Plaintiff is

1
    If there is more than one Plaintiff or Defendant, the singular reference to the Plaintiff or defendant includes the plural.

                                                             Page 1 of 4
  Case 1:19-cv-00743-KAM-RER Document 10 Filed 03/22/19 Page 2 of 4 PageID #: 36
                           entitled to a prevailing wage, and if so the rate; (e) the nature of the claim (e.g.
                           failed to pay any wages, failed to pay minimum wage, failed to pay overtime,
                           required off the clock work, failed to pay tips, misclassified as exempt employee,
                           failed to provide proper paystubs, failed to provide proper notices, failed to pay
                           spread of hours).

                        3. If Plaintiff has brought a collective action, Plaintiff shall provide Defendant with
                           a written description of the class of employees that Plaintiff seeks to include in
                           this action, and a brief description of the commonalities between Plaintiff and the
                           proposed opt-ins. Plaintiff shall also indicate whether an opt-in notice has been
                           filed for every potential opt-in Plaintiff who has identified himself or herself as a
                           person who wishes to join this action.

                    4. A written description of all attorney’s fees and costs incurred to date. With
                       respect to attorney’s fees, please provide the hourly rate(s) sought and the
                       number of hours expended by each person who has billed time to this case.

   Defendant
                   1. The time sheets or other time records and payroll records in the Defendant’s
                      possession, custody, or control that pertain to work the Plaintiff performed during
                      the period for which the Plaintiff claims unpaid wages.

                   2. Any written statement of policy, workplace rules, or handbook setting out the
                      policies and practices on compensating workers performing the relevant type of
                      work.

                   3. To the extent the personal liability of any individual defendant is disputed (e.g.,
                      the defendant was not an owner or manager), provide documentary evidence to
                      support this position.

                   4. To the extent the defendants’ position is that their finances should be considered
                      in evaluating their settlement position, defendants’ must produce financial
                      documentation to Plaintiff’s counsel, and that documentation must be treated as
                      confidential.

       3. In collective actions, the exchange of documents and information set forth in Paragraph 1 will

occur for the named Plaintiffs and for the opt-in Plaintiffs who join the action before a court-approved

opt-in notice is issued. This document exchange will occur within 21 days after the opt-in notices are

filed with the court.

       4. By May 24, 2019, after the exchange of the documents and information required in Paragraph

1, counsel for the Plaintiff and the Defendant must meet and confer in person in a good-faith effort to


                                                    Page 2 of 4
    Case 1:19-cv-00743-KAM-RER Document 10 Filed 03/22/19 Page 3 of 4 PageID #: 37
settle all pending issues, including attorneys’ fees and costs. 2 The parties, including a representative of

each corporate party with full authority, will at a minimum, be available by telephone during the

conference to consider and approve any settlement.

         5. By May 31, 2019, within 7 days after the conference referenced in paragraph 4 above, counsel

must jointly file a Status Report regarding settlement that notifies the Court: (1) whether the parties have

reached an agreement in principle to settle the case and will be submitting that agreement to the Court

for review and approval or (2) if the parties were unable to settle the matter on their own, the parties will

participate in a formal mediation conference, in accordance with Local Civil Rule 83.8, before an EDNY

mediator or a private mediator of their choosing, to be completed within 60 days of the submission of

the Status Report regarding settlement.

         6. Within 14 days after the completion of mediation, counsel must file a Status Report regarding

mediation and indicate whether (1) the parties have reached an agreement in principle to settle the case

and will be submitting that agreement to the Court for review and approval; or whether (2) the parties

request a settlement conference before the United States Magistrate Judge who, on the parties’ consent,

will have the authority to approve the settlement as a “fair and reasonable resolution of a bona fide

dispute” over FLSA issues, upon the joint submission of a motion for judicial approval that attaches a

copy of the final settlement agreement; or (3) the parties agree they have exhausted settlement efforts,

have held the required Rule 26(f) conference, and are filing a Joint Discovery Planning Report.

         7. Until the parties file the Discovery Planning Report, all discovery in this case is STAYED,

except as provided in this Order.

         8. In the event no settlement is reached under these procedures, and this Court later grants a

motion permitting notice to be sent to similarly situated individuals advising them of their right to opt-


2
 In the case of an individual party who is not represented by counsel, the individual must comply with the provisions of this
Order.

                                                         Page 3 of 4
  Case 1:19-cv-00743-KAM-RER Document 10 Filed 03/22/19 Page 4 of 4 PageID #: 38
in, the limitations period for any person receiving notice will be tolled from the date of this Order until

the parties file their Rule 26(f) Discovery Planning Report lifting the stay on these proceedings.

       9. If the parties settle at a later time, they must immediately advise the Court and promptly

submit a joint motion to approve the settlement.

       10. Due to the volume of cases based on the FLSA, the Court expects strict adherence to these

deadlines and requirements. Exceptions will be granted only for compelling reasons. Failure to comply

is a violation of a court order and sanctionable on that basis.

       11. The parties may move to alter this schedule for good cause. Any such request shall only be

made after the parties confer, and shall be made by joint letter request filed via this Court’s ECF system.



                       Signed on this 22nd day of March, 2019.



                                                               Ramon E. Reyes, Jr.
                                                                  U.S. MAGISTRATE JUDGE
Copies furnished to:
Counsel of Record
Unrepresented Party




                                                 Page 4 of 4
